Seevers, C. J.
—The amount in controversy, as shown by the pleadings, is less than one hundred dollars. The trial judge signed a certificate, which states that “ the' court trying this case at the time of entering judgment herein, and at the request of the plaintiff, certified that it is desirable to have the opinion of the supreme court of Iowa on the following questions of law, to-wit.” This is followed by four questions, but the certificate fails to state that a determination of such questions was involved or essential in this case. Such a certificate is insufficient to give this court jurisdiction of this appeal. Beach v. Donovan, 74 Iowa, 543. The appeal, therefore, must bo
Dismissed.